Citation Nr: 1824947	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  11-25 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from June 1980 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in July 2017, at which time the Board remanded it for additional development.  The requested development has been completed related to the claim of service connection for a left shoulder disability, and the claim is properly before the Board for appellate consideration. 

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left shoulder disability did not have its onset in service, is not otherwise the result of a disease or injury incurred in service, and was not incurred within a year of active service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met through a July 2010 letter to the Veteran.  See 38 U.S.C. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), Social Security records, and VA treatment records have been obtained and associated with the claims file.  The RO did not afford the Veteran a VA examination on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  While the Veteran has been diagnosed with a left shoulder disability, there is no indication that it is associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  Such a chronic disease is presumed under the law to have had its onset in service, even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

The STRs do not show complaints, diagnoses, or treatment related to the left shoulder.  On a February 1985 medical history report, the Veteran indicated having never had a painful or "trick" shoulder.  There were no abnormalities related to the left shoulder at the February 1985 discharge examination.

In November 1999 the Veteran reported left shoulder pain after trauma while playing softball three days before.  X-rays showed no fracture, dislocation, or intrinsic bony abnormalities.  The Veteran had limitation of movements of both shoulders at January 2003 VA treatment.  At February 2003 VA treatment the Veteran reported a history of a twisting injury to the back and shoulder in 1984 when he fell off of the top of a tank.  The treating physician felt that the shoulder pain was probably related to tendonitis.  At September 2003 VA treatment the Veteran reported aching in several joints, including the left shoulder.  November 2003 VA physical therapy treatment records state that the Veteran had had right shoulder pain since 1984.  There was no mention of the left shoulder.  The Veteran had a consultation for left shoulder pain in November 2004 at which he was diagnosed with acromioclavicular degenerative joint disease.  

At November 2009 VA treatment the Veteran reported bilateral shoulder pain since a 2006 motor vehicle accident.  He was diagnosed with shoulder arthralgias.  At January 2012 VA primary care treatment the Veteran complained of neck pain that radiated to the left shoulder.  At VA physical therapy treatment in February 2012 the Veteran reported trauma to the left shoulder in Germany in 1984.  Subsequent VA treatment records show ongoing complaints of pain.

The Veteran is considered to be competent to report having left shoulder pain since falling during his active service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, the Board does not find him to be credible with respect to this claim because of the inconsistencies in his reports of when the left shoulder pain began.  The November 2003 physical therapy treatment records indicate that the Veteran reported right shoulder pain since 1984 without mention of the left shoulder.  At November 2009 treatment the Veteran reported shoulder pain since a 2006 motor vehicle accident. 

While the Veteran has made statements to the effect that his left shoulder disability is related to service, he is not competent to make such a determination, because the question of whether his left shoulder arthritis is related to service this is a medical question.  His statements on etiology are therefore afforded little, if any, probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There are also no competent opinions of record that the left shoulder disability is related to service.  Furthermore, the record does not show that it was incurred within a year of service.

Because the evidence preponderates against the claim of service connection for a left shoulder disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left shoulder disability is denied.






REMAND

In July 2017 the Board remanded the claim for service connection for a low back disorder in part for the Veteran to be scheduled for a new VA examiner opinion.  The examiner was to consider the Veteran's credible reports of continuity of symptoms since service.

In September 2017 a VA examiner opined that it is less likely than not that the Veteran's back disability was incurred in service or was caused by the claimed in-service injury, event, or illness.  The examiner wrote that she was unable to identify objective evidence in the STRs documenting "continuous medical evaluation, management, treatment" that might be suggestive of chronicity for any medical condition related to the current diagnosis of mild degenerative changes of the spine.  She felt that the reported injuries from during service would not be expected to result in a chronic low back condition or residuals, and two post-service motor vehicle accidents were noted.

The VA examiner did not consider the Veteran's reports of recurrent back pain in February 1985 and October 2004 statement of having had intermittent back pain since 1984, as discussed in the Board's July 2017 remand.  Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, an addendum to the opinion must be obtained before the claim can be decided on the merits.

VA treatment records to May 2017 have been associated with the claims file.  The RO should also attempt to obtain all relevant VA treatment records dated from 
May 2017 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 2017 to the present.

2.  Thereafter, obtain an addendum to the September 2017 VA low back examination opinion.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is related to service, to include the February 1984 back injury due to a fall from a tank.

The examiner must consider the Veteran's credible reports of having back pain since his active service, including the February 1985 medical history report and October 2004 statement.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.

3.  Thereafter, readjudicate the Veteran's remaining claim for service connection for a low back disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), provided an opportunity to respond, and the claim should then be returned to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


